United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
DEPARTMENT OF THE AIR FORCE,
LACKLAND AIR FORCE BASE, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-2209
Issued: June 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

Appellant, a 55-year-old air conditioning equipment mechanic, has an accepted claim for
right eye laceration and traumatic cataract, which occurred on March 12, 2007. He underwent
surgery on March 13, 2007, which included an intraocular lens implant. By decision dated
May 14, 2010, the Office granted appellant a schedule award for 15 percent impairment of visual
system, right eye. It based the award on the district medical adviser’s (DMA) May 5, 2010
report, which in turn was based on the February 22, 2010 examination findings of Dr. William F.
Davitt III, a Board-certified ophthalmologist and Office referral physician.1 Appellant filed the
instant appeal on August 30, 2010.
The Board finds that the case is not in posture for decision. The Federal Employees’
Compensation Act provides that the “degree of loss of vision ... is determined without regard to
correction.”2 Following the May 1, 2009 implementation of the sixth edition of the A.M.A.,
Guides, the procedure manual noted with respect to loss of vision that the percentage of
impairment “continues to be based on best uncorrected vision.”3 (Emphasis added.) Both the
1

Appellant’s impairment was calculated based on the sixth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment.
2

5 U.S.C. § 8107(c)(19) (2006); see D.F., 59 ECAB 288, 290 (2007).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4c (January 2010).

Office referral physician and the DMA relied on appellant’s “best corrected vision” in
calculating his visual system impairment. Once the Office undertakes development of the
record, it must do a complete job in procuring medical evidence that will resolve the relevant
issues in the case.4 As the medical evidence developed by the Office was based in part on an
analysis of appellant’s best corrected vision, the case will be remanded for further development.
After the Office has developed the case record to the extent it deems necessary, a de novo
decision shall by issued.
IT IS HEREBY ORDERED THAT the May 14, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: June 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

Richard F. Williams, 55 ECAB 343, 346 (2004).

2

